Exhibit 10.5
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), effective
as of January 1, 2009 (the “Effective Date”) is between Navigant Consulting,
Inc., a Delaware corporation (the “Company”), and David E. Wartner (the
“Executive”).
RECITALS
     A. The Company desires to obtain the benefits of the Executive’s knowledge,
skills, and experience by employing the Executive as its Vice President and
Controller (and Principal Accounting Officer) upon the terms and subject to the
conditions of this Agreement.
     B. The Executive desires to be employed by the Company in such position
upon the terms and subject to the conditions of this Agreement.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing premises and mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
1. Employment. Subject to the terms and conditions of this Agreement, the
Company agrees to employ the Executive, and the Executive agrees to be employed
by the Company, for the period stated in Paragraph 2 hereof.
2. Employment Term. The term of the Executive’s employment by the Company under
this Agreement will begin on May 1, 2006, and will continue, subject to earlier
termination as provided in Paragraph 7 hereof, for a rolling one-year period,
such that the remainder of the term shall always be one full year, subject to
either party being able to reduce or limit the term, by written notice provided
as set forth in Paragraph 12(b) hereof (the “Employment Term”).
3. Position and Responsibilities. During the Employment Term, the Executive
agrees to serve the Company, and the Company shall employ the Executive as its
Vice President and Controller (and Principal Accounting Officer). During the
Employment Term, the Executive shall possess such broad powers and perform such
duties and functions as are normally incident to the positions of Vice President
and Controller (and Principal Accounting Officer) with an entity of an
equivalent size and nature as the Company.
4. Performance of Duties; Commitment of Time. During the Employment Term, the
Executive shall discharge the following obligations:
     (a) Except for illness, reasonable vacation periods, and reasonable leaves
of absence, the Executive shall, subject to Paragraph 4(c) hereof, devote his
best efforts and full business time, attention and skills to the business and
affairs of the Company and its subsidiaries, affiliates and divisions, as such
business and affairs now exist and as they may be hereafter changed or added to.

 



--------------------------------------------------------------------------------



 



     (b) The Executive shall report directly to the Executive Vice President and
Chief Financial Officer (the “CFO”) of the Company and he shall perform all of
his duties in accordance with such reasonable directions, requests, rules and
regulations as are specified by the CFO in connection with his employment.
     (c) Nothing herein shall preclude the Executive from devoting such
reasonable time as required to serve, or to continue to serve, on the boards of
directors of, or to hold any other offices or positions in or with respect to,
other companies, organizations or entities, provided that (i) the Executive
gives prior notice to the Company of such other activities, (ii) that such other
activities do not violate Paragraph 6 hereof, and (iii) such other activities
have no material effect on the time the Executive is required to spend in
connection with the services required of him hereunder.
5. Compensation and Benefits.
     (a) Base Salary. During the Employment Term, the Executive will receive an
annual salary, payable in monthly or more frequent installments, of $270,000
subject to authorized withholding and other deductions. The annual salary will
be reviewed annually and, if appropriate, increased by the Company in its sole
discretion. Such annual salary, as so increased, is hereinafter referred to as
the “Base Salary”. In no event shall the Executive’s Base Salary be reduced
below 85 percent of $230,000.
     (b) Annual Bonus. During the Employment Term, the Executive will be
eligible to receive an annual cash bonus based upon the Executive’s and/or the
Company’s achievement of annual performance goals or objectives. The bonus goals
and objectives shall be determined by the Company. Such bonus or bonuses shall
be based upon the Company’s review of the Executive’s performance. The Executive
shall have a maximum bonus opportunity of 100% of the Base Salary (the “Maximum
Bonus”), with a target bonus equal to 50% of the Base Salary (the “Target
Bonus”). The Company shall have the sole discretion to determine whether the
bonus goals and objectives have been met. Payment is made on or before
March 15th of each calendar year immediately following the year in which such
compensation is earned.
     (c) Employee Benefits and Perquisites. During the Employment Term, the
Executive will be entitled to receive all benefits and perquisites of employment
generally available to other members of the Company’s senior executive
management, upon his satisfaction of the eligibility or participation criteria
therefor.
     (d) Reimbursement of Business Expenses. The Company shall pay or reimburse
the Executive, in accordance with its normal policies and practices, for all
reasonable business expenses incurred by the Executive in connection with the
performance of his obligations hereunder, including a reasonable sum for parking
near the Company’s Chicago Corporate Headquarters (30 S. Wacker) office. The
Executive shall produce accounts and vouchers or other reasonable evidence of
expenses incurred or payments made by the Executive, all in accordance with the
Company’s regular procedures in effect from time to time and in form suitable to
establish the validity and deductibility of such expenses for tax purposes.

2



--------------------------------------------------------------------------------



 



     (e) Withholding Taxes. There shall be deducted and withheld from the Base
Salary and all other compensation payable to the Executive during or for the
Employment Term any and all amounts required to be deducted or withheld under
the provisions of any statute, regulation, ordinance or order.
6. Obligations of the Executive During and After Employment.
     (a) The Executive acknowledges and agrees that solely by virtue of his
employment by, and relationship with, the Company, he will acquire “Confidential
Information,” as defined in subparagraph (vii) below, as well as special
knowledge of the Company’s business and its relationships with its clients and
employees, and that, but for his association with the Company, the Executive
will not have had access to said Confidential Information or knowledge of said
relationships. The Executive further acknowledges and agrees (1) that the
Company has long term relationships with its clients and employees, and that
those relationships were developed at great expense and difficulty to the
Company over several years of close and continuing involvement; (2) that the
Company’s relationships with its clients and employees are and will continue to
be valuable, special and unique assets of the Company and (3) that the Company
has the following protectable interests that are critical to its competitive
advantage in the industry and would be of demonstrable value in the hands of a
competitor: Company-specific information concerning revenues, costs, margins,
marketing strategies, employees, compensation systems, employee benefits,
corporate development plans and opportunities, financial, accounting and
corporate governance systems, and concepts, ideas, and other matters not
generally known to the public. The Company acknowledges and agrees that such
protectable interests do not include information properly in the public domain,
or the generalized knowledge, skills and know-how possessed by the Executive,
whether as a result of his employment or otherwise. In return for the
consideration described in this Agreement, the Executive hereby represents,
warrants and covenants as follows:
     (i) The Executive has executed and delivered this Agreement as his free and
voluntary act, after having determined that the provisions contained herein are
of a material benefit to him, and that the duties and obligations imposed on him
hereunder are fair and reasonable and will not prevent him from earning a
comparable livelihood following the termination of his employment with the
Company;
     (ii) The Executive has read and fully understands the terms and conditions
set forth herein, has had time to reflect on and consider the benefits and
consequences of entering into this Agreement, and has had the opportunity to
review the terms hereof with an attorney or other representative if he so
chooses;
     (iii) The execution and delivery of this Agreement by the Executive does
not conflict with, or result in a breach of or constitute a default under, any
agreement or contract, whether oral or written, to which the Executive is a
party or by which the Executive may be bound;
     (iv) The Executive agrees that, during the time of his employment with the
Company and for a period of one year after termination of the Executive’s
employment hereunder for any reason whatsoever or for no reason, whether
voluntary or involuntary,

3



--------------------------------------------------------------------------------



 



the Executive will not, except on behalf of the Company, anywhere in North
America or in any other place or venue where the Company or any affiliate,
subsidiary or division thereof now conducts or operates, or may conduct or
operate, its business prior to the date of the Executive’s termination of
employment:
     (A) directly or indirectly, contact, solicit or direct any person, firm,
corporation, association, or other entity to contact or solicit, any of the
Company’s clients or prospective clients (as they are hereinafter defined) for
the purpose of selling or distributing or attempting to sell or distribute, any
products and/or services in competition with the Company to its clients during
the term hereof. In addition, the Executive will not disclose the identity of
any such clients or prospective clients, or any part thereof, to any person,
firm, corporation, association, or other entity for any reason or purpose
whatsoever, except to the extent (1) required by any law, regulation or order of
any court or regulatory commission, department or agency, provided that the
Executive gives prompt notice of such requirement to the Company to enable the
Company to seek an appropriate protective order, or (2) such disclosure is
necessary to perform properly the Executive’s duties under this Agreement;
     (B) directly or indirectly, solicit on his own behalf or on behalf of any
other person, the services of any person who is an employee of the Company, nor
solicit any of the Company’s employees to terminate employment with the Company;
and
     (C) act as a consultant, advisor, officer, manager, agent, director,
partner, independent contractor, owner, or employee for or on behalf of any of
the Company’s competitors (as hereinafter defined),
     (v) The scope described above is necessary and reasonable in order to
protect the Company in the conduct of its business and that, if the Executive
becomes employed by another employer, he shall be required to disclose the
existence of this Paragraph 6 to such employer and the Executive hereby consents
to and the Company is hereby given permission to disclose the existence of this
Paragraph 6 to such employer;
     (vi) For purposes of this Paragraph 6, “client” shall be defined as any
person, firm, corporation, association, or entity that purchased any type of
product and/or service from the Company or is or was doing business with the
Company within the 12-month period immediately preceding termination of the
Executive’s employment. For purposes of this Paragraph 6, “prospective client”
shall be defined as any person, firm, corporation, association, or entity
contacted or solicited in writing by the Company or who contacted the Company
within the 12-month period immediately preceding the termination of the
Executive’s employment for the purpose of having such persons, firms,
corporations, associations, or entities become a client of the Company. For
purposes of this Paragraph 6, the Company’s competitors shall include any
business that provides consulting services in actual and substantial competition
with the Company, including but not limited to FTI Consulting, Inc., CRA
International, Inc., Huron Consulting, and LECG, LLC.

4



--------------------------------------------------------------------------------



 



     (vii) Both during his employment and thereafter he will not, for any reason
whatsoever, use for himself or disclose to any person not employed by the
Company any “Confidential Information” of the Company acquired by the Executive
during his relationship with the Company, except to the extent that such
Confidential Information (a) becomes a matter of public record or is published
in a newspaper, magazine or other periodical, or in other media, available to
the general public, other than as a result of any act or omission of the
Executive, (b) is required to be disclosed by law, regulation or order of any
court or regulatory commission, department or agency, provided that the
Executive gives prompt notice of such requirement to the Company to enable the
Company to seek an appropriate protective order, or (c) is required to be
disclosed in order to perform properly the Executive’s duties under this
Agreement. The Executive further agrees to use Confidential Information solely
for the purpose of performing duties with the Company and further agrees not to
use Confidential Information for his own private use or commercial purposes. The
Executive agrees that “Confidential Information” includes but is not limited to:
(1) any financial, engineering, business, planning, operations, services,
potential services, products, potential products, technical information and/or
know-how, organization charts, formulas, business plans, production, purchasing,
marketing, pricing, sales, profit, personnel, customer, broker, supplier, or
other lists or information of the Company; (2) any papers, data, records,
processes, methods, techniques, systems, models, samples, devices, equipment,
compilations, invoices, client lists, or documents of the Company; (3) any
confidential information or trade secrets of any third party provided to the
Company in confidence or subject to other use or disclosure restrictions or
limitations; and (4) any other information, written, oral, or electronic,
whether existing now or at some time in the future, and whether pertaining to
current or future developments, which pertains to the Company’s affairs or
interests or with whom or how the Company does business. The Company
acknowledges and agrees that Confidential Information does not include
information properly in the public domain, or the generalized knowledge, skills
and know-how possessed by the Executive, whether as a result of his employment
or otherwise;
     (viii) During the Employment Term, the Executive will not remove, or cause
to be removed, manually, electronically or otherwise, from the Company’s
premises any documents, records, files, notebooks, correspondence, reports,
video or audio recordings, computer printouts, computer programs, computer
software, computer discs, computer files, price lists, microfilm, drawings, or
other similar documents containing Confidential Information, including copies
thereof, whether prepared by him or others, except as his duties under this
Agreement shall require, and in such cases, will promptly return such items to
the Company. Upon termination of his employment with the Company, all such items
including summaries or copies thereof, then in the Executive’s possession, shall
be returned to the Company immediately;
     (ix) All ideas, inventions, designs, processes, discoveries, enhancements,
plans, writings, and other developments or improvements (the “Inventions”)
conceived by the Executive, alone or with others, during the term of his
employment, whether or not during working hours, that are within the scope of
the Executive’s business operations or that relate to any of the Company’s work
or projects (including any and all inventions based wholly or in part upon ideas
conceived during the Executive’s employment with

5



--------------------------------------------------------------------------------



 



the Company), are the sole and exclusive property of the Company. The Executive
further agrees that (1) he will promptly disclose all Inventions to the Company
and hereby assigns to the Company all present and future rights he has or may
have in those Inventions, including without limitation those relating to patent,
copyright, trademark or trade secrets; and (2) all of the Inventions eligible
under the copyright laws are “work made for hire.” At the request of and without
charge to the Company and without cost to the Executive, the Executive will do
all things deemed by the Company to be reasonably necessary to perfect title to
the Inventions in the Company and to assist in obtaining for the Company such
patents, copyrights or other protection as may be provided under law and desired
by the Company, including but not limited to executing and signing any and all
relevant applications, assignments or other instruments. Notwithstanding the
foregoing, pursuant to the Employee Patent Act, Illinois Public Act 83-493, the
Company hereby notifies the Executive that the provisions of this subparagraph
(ix) shall not apply to any Inventions for which no equipment, supplies,
facility or trade secret information of the Company was used and which were
developed entirely on the Executive’s own time, unless (1) the Invention relates
(i) to the business of the Company, or (ii) to actual or demonstrably
anticipated research or development of the Company, or (2) the Invention results
from any work performed by the Executive for the Company;
     (x) All client lists, supplier lists, and client and supplier information
are and shall remain the exclusive property of the Company, regardless of
whether such information was developed, purchased, acquired, or otherwise
obtained by the Company or the Executive. The Executive also agrees to furnish
to the Company on demand at any time during his employment, and upon the
termination of his employment, any records, notes, computer printouts, computer
programs, computer software, price lists, microfilm, or any other documents
related to the Company’s business, including originals and copies thereof;
     (xi) The Executive may become aware of “material” nonpublic information
relating to clients whose stock is publicly traded. The Executive acknowledges
that he is prohibited by law, as well as by Company policy, from trading in the
shares of such clients while in possession of such information or directly or
indirectly disclosing such information to any other persons so that they may
trade in these shares. For purposes of this subparagraph (xi), “material”
information may include any information, positive or negative, which might be of
significance to an investor in determining whether to purchase, sell or hold the
stock of publicly traded clients. Information may be significant for this
purpose even if it would not alone determine the investor’s decision. Examples
include a potential business acquisition, internal financial information that
departs in any way from what the market would expect, the acquisition or loss of
a major contract, or an important financing transaction.
     (b) Remedy for Breach. The Executive agrees that in the event of a material
breach or threatened material breach of any of the covenants contained in this
Paragraph 6, the Company will have the right and remedy to have such covenants
specifically enforced by any court having jurisdiction, it being acknowledged
and agreed that any material breach of any of the covenants will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to the Company.

6



--------------------------------------------------------------------------------



 



     (c) Blue-Penciling. The Executive acknowledges and agrees that the
noncompetition and nonsolicitation provisions contained herein are reasonable
and valid in geographic, temporal and subject matter scope and in all other
respects, and do not impose limitations greater than are necessary to protect
the goodwill, Confidential Information and other business interests of the
Company. Nevertheless, if any court determines that any of said noncompetition
and other restrictive covenants and agreements, or any part thereof, is
unenforceable because of the duration or geographic scope of such provision,
such court will have the power to reduce the duration or scope of such
provision, as the case may be, and, in its reduced form, such provision will
then be enforceable to the maximum extent permitted by applicable law.
7. Termination of Employment.
     (a) Termination as a Result of Death or Disability. The Executive’s
employment with the Company shall terminate automatically upon the Executive’s
death during the Employment Term. If the Disability of the Executive has
occurred during the Employment Term (pursuant to the definition of “Disability”
set forth below), the Company may give to the Executive written notice of its
intention to terminate the Executive’s employment. In such event, the
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Company (the “Disability Effective
Date”), provided that, within the 30 days after receipt of notice, the Executive
shall not have returned to substantial performance of the Executive’s duties.
For purposes of this Agreement, “Disability” shall mean the absence of the
Executive from the Executive’s duties with the Company for 120 consecutive days,
or a total of 180 days in any 12-month period, as a result of incapacity due to
mental or physical illness which is determined to be total and permanent by a
physician jointly selected by the Company and the Executive or the Executive’s
legal representative, or, if the parties cannot agree on the selection of such
physician then each shall choose a physician and the two physicians shall
jointly select a physician to make such binding determination.
     (b) Termination by the Company for Cause. The Company may terminate the
Executive’s employment during the Employment Term for Cause at any time upon
written notice from the Company specifying such Cause and the expiration of the
cure period specified below, and thereafter, the Company’s obligations hereunder
(other than the obligation to pay any accrued salary or benefit) shall cease and
terminate; provided, however, that such written notice shall not be delivered
until after the Company shall have given the Executive written notice specifying
the conduct alleged to have constituted such Cause. The Executive shall have
30 days to cure the matters specified in the notice delivered by the Board (to
the extent that such matters are curable). For purposes of this Agreement,
“Cause” shall mean the Executive’s willful misconduct, dishonesty or other
willful actions (or willful failures to act) which are materially and
demonstrably injurious to the Company, or a material breach by the Executive of
one or more terms of this Agreement, which shall include the Executive’s
habitual neglect of the material duties required of him under this Agreement.
For purposes of this Paragraph, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.
     (c) Termination by the Executive for Good Reason. The Executive’s
employment with the Company may be terminated by the Executive for Good Reason.
For purposes of this

7



--------------------------------------------------------------------------------



 



Agreement, “Good Reason” shall mean any of the following actions, if taken
without the express written consent of the Executive: (1) any material change by
the Company in the Executive’s title, functions, duties, or responsibilities,
which changes would cause the Executive’s position with the Company to have
significantly less responsibility, importance or scope as compared to the
position and attributes that applied to the Executive as of the Effective Date;
(2) any material failure by the Company to comply with any of the provisions of
the Agreement; or (3) the requirement made by the Company that the Executive
change his manner of performing his responsibilities so as to require his office
be more than 40 miles from his (the Executive’s) current office location (30 S.
Wacker, Chicago, IL 60606).
     (d) Termination by the Company Other Than for Cause or Disability or
Termination by the Executive Without Good Reason. The Executive’s employment
with the Company may be terminated on written notice at any time during the
Employment Term by the Company other than for Cause or Disability or by the
Executive without Good Reason.
     (e) Notice of Termination. Any termination by the Company for Cause, or by
the Executive for Good Reason, shall be communicated by Notice of Termination to
the other party. For purposes of this Agreement, a “Notice of Termination” means
a written notice which (1) indicates the specific termination provision in this
Agreement relied upon, (2) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated and (3) specifies
the termination date (which date shall be not more than 30 days after the giving
of such notice). The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.
8. Obligations of the Company upon Termination of Employment. Except as
otherwise delayed pursuant to Paragraph 11 relating to the application of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), to
Specified Employees (as defined herein), the following provisions shall apply:
     (a) Termination by the Company Other Than for Cause, Death or Disability or
by the Executive for Good Reason. If, during the Employment Term, the Executive
incurs a “Separation from Service” within the meaning of Section 409A of the
Code (a “Separation from Service) by reason of (i) the Company’s termination of
the Executive’s employment other than for Cause, Death or Disability or (ii) the
Executive’s resignation from employment for Good Reason, then in any such case
the Company shall pay to the Executive in a lump sum in cash within 30 days
after the date of Separation from Service (or, in the event any amounts due
cannot be determined within this period, as soon thereafter as is practicable in
accordance with U.S. Treasury Regulation § 1.409A-3(d), relating to
administrative delays) an amount equal to 1.0 (one) times the sum of (1) the
Executive’s then current Base Salary plus (2) the average of his three most
recent annual bonuses, or if the Executive is with the Company less than three
years, then the average annual bonuses prorated over the period with the
Company. The provisions of this Subparagraph 8(a) shall not affect any rights of
the Executive under the Company’s benefit plans or programs.

8



--------------------------------------------------------------------------------



 



     (b) Termination as a result of the Executive’s Disability or Death. If,
during the Employment Term, the Executive incurs a Separation from Service by
reason of the Executive’s Disability or death, then the Company shall pay to the
Executive or the Executive’s legal representatives in a lump sum in cash within
30 days after the date of Separation from Service (or, in the event any amounts
due cannot be determined within this period, as soon thereafter as is
practicable in accordance with U.S. Treasury Regulation § 1.409A-3(d), relating
to administrative delays) an amount equal to 1.0 times the sum of (1) the
Executive’s then current Base Salary plus (2) the average of his three most
recent annual bonuses. The provisions of this Subparagraph 8(b) shall not affect
any rights of the Executive’s heirs, administrators, executors, legatees,
beneficiaries or assigns under the Company’s benefit plans or programs.
     (c) Termination by the Company for Cause or by the Executive other than for
Good Reason. If, during the Employment Term, the Executive incurs a Separation
from Service by reason of (i) the Company’s termination of the Executive’s
employment for Cause or (ii) the Executive’s resignation, excluding a
resignation by him for Good Reason and excluding a resignation by him during the
period following a Change of Control provided in Subparagraph (d)(II) below,
then the Company shall have no further obligation to the Executive other than
the obligation to pay to the Executive (A) his Base Salary through the date of
Separation from Service and (B) any other compensation and benefits due to the
Executive in accordance with this Agreement, in each case to the extent
theretofore unpaid.
     (d) Termination following Change of Control. If the Executive incurs a
Separation from Service by reason of (I) the Company’s termination of the
Executive’s employment during the one year period following a Change of Control
of the Company or (II) the Executive’s resignation, for any reason, during the
period beginning six months and ending twelve months following a Change of
Control, then the Company shall pay to the Executive or the Executive’s legal
representatives in a lump sum in cash on the date of such Separation from
Service an amount equal to 2 (two) times the sum of (1) the Executive’s Base
Salary as of the date of the Change of Control plus (2) the average of his three
most recent annual bonuses; provided that, the payment under this subparagraph
(d) shall be in lieu of any payment under subparagraphs (a), (b) or (c) above,
and if the Executive has already received any such payment, the payment under
this subparagraph (d) shall be reduced, but not below zero, by the amount of
such other payment. For the purpose of this Agreement, a “Change of Control”
shall have been deemed to have occurred if at any time during the Employment
Term:
     (i) the Company sells or otherwise disposes in an arms length transaction
assets of the Company having a fair market value of at least 60% of the total
assets of the Company and its subsidiaries on a consolidated basis, or the
Company sells or otherwise disposes of a majority of the equity ownership or
voting control of any member of any corporation or other entity holding
substantially all of the assets of the Company, in a single transaction or
series of related transactions; or
     (ii) acquisition by (A) any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) or (B) two or
more Persons of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of more than 50% of either (1) the shares of
Common Stock outstanding immediately after such acquisition (the “Company Common
Stock”) or (2)

9



--------------------------------------------------------------------------------



 



the combined voting power of the voting securities of the Company entitled to
vote generally in the election of directors outstanding immediately after such
acquisition (the “Company Voting Securities”); provided, however, that for
purposes of this subsection (ii) the following acquisitions of securities shall
not constitute or be included when determining whether there has been a Change
of Control: (1) any acquisition by the Company, or (2) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company; or
     (iii) consummation of a reorganization, merger or consolidation or the sale
or other disposition of all or substantially all of the assets of the Company,
or the acquisition of the assets of another corporation by the Company (in each
case, a “Business Combination”), unless, following any such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Company Common Stock and
Company Voting Securities outstanding immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock or the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Company Common Stock and Company Voting Securities
outstanding, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan or related
trust of the Company or any corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 50% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (C) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination.
     (e) Other Benefits Upon Termination. Subject to the foregoing, the
Executive’s participation in (if any) and rights under (if any) any Company
employee benefit plans and programs upon and after any termination of the
Executive’s employment by either party for any or no reason (including without
limitation under the LTIP and any Restricted Stock Award Agreement(s) executed
thereunder) will be governed by the terms and conditions of those plans and
programs (as in effect or amended from time to time).
9. Golden Parachute Provision.
     In the event that in the opinion of tax counsel selected by the Executive
and compensated by the Company (“Executive’s Tax Counsel”), a payment or benefit
received or to be received by the Executive following his Separation from
Service (whether pursuant to the terms of this

10



--------------------------------------------------------------------------------



 



Agreement or any other plan, arrangement or agreement with the Company or any of
its subsidiaries, affiliates or divisions) (collectively, with the payments
provided for in the foregoing provisions of Paragraph 8, the “Post Termination
Payments”) would be subject to excise tax (in whole or in part) as a result of
Section 280G of the Code, and as a result of such excise tax, the net amount of
Post Termination Payments retained by the Executive (taking into account federal
and state income taxes and such excise tax) would be less than the net amount of
Post Termination Payments retained by the Executive (taking into account federal
and state income taxes) if the Post Termination Payments were reduced or
eliminated as described in this Paragraph 9, then the Post Termination Payments
shall be reduced or eliminated until no portion of the Post Termination Payments
is subject to excise tax, or the Post Termination Payments are reduced to zero.
For purposes of this limitation (i) no portion of the Post Termination Payments
the receipt or enjoyment of which the Executive shall have waived in writing
prior to the date of payment following termination of the Post Termination
Payments shall be taken into account, (ii) no portion of the Post Termination
Payments shall be taken into account which in the opinion of Executive’s Tax
Counsel does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code, (iii) the Post Termination Payments shall be
reduced only to the extent necessary so that the Post Termination Payments
(other than those referred to in clauses (i) and (ii)) in their entirety
constitute reasonable compensation for services actually rendered within the
meaning of Section 280G(b)(4) of the Code or are otherwise not subject to excise
tax, in the opinion of Executive’s Tax Counsel, and (iv) the value of any
non-cash benefit and all deferred payments and benefits included in the Post
Termination Payments shall be determined by the mutual agreement of the Company
and the Executive in accordance with the principles of Sections 280G(d)(3) and
(4) of the Code. The reduction of amounts payable hereunder, if applicable,
shall be made by reducing the payments and benefits under the first sentence of
Paragraph 8(d).
10. Governing Law; Arbitration; Jurisdiction; Attorneys’ Fees.
     This Agreement is made and entered into and will be governed by and
interpreted in accordance with the laws of and before the courts of the State of
Illinois. The Company and the Executive agree that any dispute regarding this
Agreement that cannot be resolved amicably by the parties, will be submitted to
arbitration within 60 days of the date the dispute arose and will be resolved in
accordance with the rules of the American Arbitration Association for expedited
cases then in effect. The arbitrator will be mutually selected by the parties or
in the event the parties cannot mutually agree, then appointed by the American
Arbitration Association. Any arbitration will be held in Chicago, Illinois and
the arbitrator will apply Illinois law. Judgment upon any award rendered by the
arbitrator will be final and binding and may be entered in any court of
competent jurisdiction. The Company will have the absolute right to seek
equitable remedies in any state court of competent jurisdiction in the State of
Illinois, County of Cook, or in a United States District Court in the State of
Illinois pursuant to Paragraph 6(b) hereof. The parties shall be responsible for
their own costs and expenses under this Paragraph 10; provided, however, all
costs, fees and expenses (including reasonable attorneys’ fees associated with
such arbitration and court action to enforce judgment upon any award made by an
arbitrator) shall be borne by the Company if the Executive prevails.
11. Section 409A of the Code.

11



--------------------------------------------------------------------------------



 



     (a) This Agreement is intended to meet the requirements of Section 409A of
the Code, and shall be interpreted and construed consistent with that intent.
     (b) Notwithstanding any other provision of this Agreement, to the extent
that the right to any payment (including the provision of benefits) hereunder
provides for the “deferral of compensation” within the meaning of
Section 409A(d)(1) of the Code, the payment shall be paid (or provided) in
accordance with the following:
     (i) If the Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code on the date of the Executive’s Separation
from Service (the “Separation Date”), then no such payment shall be made during
the period beginning on the Separation Date and ending on the date that is six
months following the Separation Date or, if earlier, on the date of the
Executive’s death, if the earlier making of such payment would result in tax
penalties being imposed on the Executive under Section 409A of the Code. The
amount of any payment that would otherwise be paid to the Executive during this
period shall instead be paid, with interest at the rate of 5% per annum, to the
Executive on the first business day following the date that is six months
following the Separation Date or, if earlier, the date of the Executive’s death.
     (ii) Payments with respect to reimbursements of all expenses pursuant to
this Agreement shall be made promptly, but in any event on or before the last
day of the calendar year following the calendar year in which the relevant
expense is incurred. The amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year and the Executive’s right to have the Company pay such
expenses may not be liquidated or exchanged for any other benefit.
The Executive hereby agrees that the Company may, without further consent from
the Executive, make any and all changes to this Agreement as may be necessary or
appropriate to avoid the imposition of penalties on the Executive pursuant to
Section 409A of the Code, while not substantially reducing the aggregate value
to the Executive of the payments and benefits to, or otherwise adversely
affecting the rights of, the Executive under this Agreement.
12. Miscellaneous.
     (a) Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes any and all previous agreements, written or oral, regarding the
subject matter hereof between the parties hereto. This Agreement shall not be
modified or amended, except by a written agreement signed by the parties hereto.
     (b) Notices. All notices, requests, demands and other communications
required or permitted to be given or made under this Agreement shall be in
writing and shall be deemed to have been given if delivered by hand, sent by
generally recognized overnight courier service, telex or telecopy with
confirmation of receipt, or mail:

  (i)   to the Company:

12



--------------------------------------------------------------------------------



 



      Navigant Consulting, Inc.
Attn: General Counsel
30 S. Wacker Drive
Chicago, Illinois 60606     (ii)   to the Executive:

David E. Wartner
260 Hagans Avenue
Elmhurst, Illinois 60126

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications will be effective when
actually received by the addressee.
     (c) Indemnification.
     To the fullest extent permitted by law and in addition to any other rights
permitted or granted under the Company’s certificate of formation and operating
agreement, each as amended to date, or any agreement or policy of insurance, or
by law, the Company shall indemnify the Executive if the Executive is made a
party, or threatened to be made a party, to any threatened, pending, or
contemplated action, suit or proceeding, whether civil, criminal, administrative
or investigative, by reason of the fact that the Executive is or was an
employee, officer or director of the Company or any subsidiary of the Company,
in which capacity the Executive is or was serving at the Company’s request,
against any and all costs, losses, damages, judgments, liabilities and expenses
(including reasonable attorneys’ fees) which may be suffered or incurred by him
in connection with any such action, suit or proceeding; provided, however, that
there shall be no indemnification in relation to matters as to which the
Executive is adjudged to have been guilty of fraud or bad faith or as a result
of the Executive’s material breach.
     (d) Successors.
     This Agreement is personal to the Executive and without the prior written
consent of the Company it shall not be assignable by the Executive otherwise
than by will or the laws of descent and distribution. This Agreement will inure
to the benefit of and be enforceable against the Executive’s legal
representatives. This Agreement will inure to the benefit of and be binding upon
the Company and its successors and assigns. The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation, share
exchange or otherwise) to all or substantially all of the business and/or assets
of the Company to assume expressly and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place. For purposes of this Agreement, the
term “Company” means the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise.
     (e) Severability. If any provision of this Agreement is held invalid or
unenforceable, either in its entirety or by virtue of its scope or application
to given circumstances, such

13



--------------------------------------------------------------------------------



 



provision will thereupon be deemed modified only to the extent necessary to
render such provision valid, or not applicable to given circumstances, or
excised from this Agreement, as the situation may require, and this Agreement
will be construed and enforced as if such provision had been included herein as
so modified in scope or application, or had not been included herein, as the
case may be. Should this Agreement, or any one or more of the provisions hereof,
be held to be invalid, illegal or unenforceable within any governmental
jurisdiction or subdivision thereof, the Agreement or any such provision or
provisions will not as a consequence thereof be deemed to be invalid, illegal or
unenforceable in any other governmental jurisdiction or subdivision thereof.
     (f) Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, will not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.
     (g) Counterparts. This Agreement may be executed in two counterparts, each
of which will be deemed an original and both of which taken together will
constitute a single instrument.
(signature page follows)

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement on this 19th
day of December, 2008.

                  /s/ David E. Wartner       David E. Wartner           
Navigant Consulting, Inc.
      By  /s/ Julie M. Howard    

15